Citation Nr: 1015022	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
secondary to treatment for hyperthyroidism, currently rated 
as 10 percent disabling.

2.  Entitlement to a compensable rating for leukoplakia of 
the larynx.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to June 1949 
and from December 1973 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA), Regional Office (RO) that denied 
the Veteran's claims for increased ratings for hypothyroidism 
and leukoplakia of the larynx.  In September 2007, the 
Veteran testified before the undersigned at a hearing that 
was held at the RO.  In February 2009 the Board remanded the 
claim to the RO for additional development.  

The issue of entitlement to service connection for 
cardiovascular disease secondary to his service-connected 
hypothyroidism has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  At his September 2007 hearing before the undersigned, 
the Veteran raised a new claim of entitlement to service 
connection for cardiovascular disease secondary to his 
service-connected hypothyroidism, resulting from treatment 
for hyperthyroidism.  The Board referred this claim to the RO 
for appropriate action in February 2009; however it appears 
that no action has been taken.  Therefore, as the Board does 
not have jurisdiction over it is again referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran's hypothyroidism requires continuous 
medication for control, but the disorder is not shown 
currently to be productive of fatigability, constipation and 
mental sluggishness; cardiovascular disease (congestive heart 
failure) is not a manifestation of the hyperthyroidism which 
was diagnosed in service.

2.  The Veteran has episodic hoarseness due to mild reflux 
laryngitis/GERD (controlled) and mild vocal cord weakness due 
to aging; there is no current evidence of leukoplakia.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
10 percent for service-connected hypothyroidism have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2009).

2.  The criteria for the assignment of a compensable rating 
for service-connected leukoplakia of the larynx have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.1-4.14, 4.97 including Diagnostic Code 6516.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case do not show 
distinct time periods where the Veteran's disabilities 
exhibited symptoms that would warrant different ratings, 
staged ratings are not warranted.  

A 10 percent rating is warranted for hypothyroidism involving 
fatigability, or when continuous medication is required for 
control.  A 30 percent rating is warranted for hypothyroidism 
involving fatigability, constipation, and mental 
sluggishness.  A 60 percent rating is warranted for 
hypothyroidism involving muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
warranted for hypothyroidism where there is cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (2009).

Under 38 C.F.R. § 4.97 Diagnostic Code 6516, a 10 percent 
rating is warranted when chronic laryngitis is manifested by 
hoarseness with inflammation of cords or mucous membrane.  A 
30 percent rating is warranted when chronic laryngitis is 
manifested by hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration or pre-malignant 
changes on biopsy.  

History and Analysis

Entitlement to an increased rating for hypothyroidism, 
secondary to treatment for hyperthyroidism, currently rated 
as 10 percent disabling

In the instant case, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a higher 
rating for his service-connected hypothyroidism.

The Veteran contends that the principal manifestation of his 
service-connected hyperthyroidism, status post treatment, is 
cardiovascular disease, such that he should be rated pursuant 
to the criteria pertaining to hyperthyroid heart disease, 
rather than pursuant to the criteria pertaining to 
hypothyroidism under which he is currently rated.  The record 
reflects that the Veteran has been diagnosed with 
cardiovascular disease.  The Veteran also contends that if 
the criteria pertaining to hyperthyroid heart disease are not 
applicable, he is entitled to a rating higher than 10 percent 
under the diagnostic criteria pertaining to hypothyroidism.  
Specifically, he asserts that he is fatigued, and experiences 
constipation and mental sluggishness, such that the criteria 
for a 30 percent rating are met.  See 38 C.F.R. § 4.119, DC 
7903 (2009).  

The record reflects that the Veteran has complained of being 
constipated on numerous occasions, including on VA 
examination in October 2005.  The record also reflects that 
he has complained of being fatigued, and, on one occasion, of 
having difficulty finding words.  The etiology of these 
complaints, however, was unclear.  Records dated in June 2006 
suggest that his fatigue may be related to obstructive sleep 
apnea, while records dated in June 2007 appear to suggest 
that his fatigue is due to his cardiovascular disease.  
Additionally, records dated in January 2006 show that the 
Veteran has long been anemic, representing yet another 
possible etiology for his fatigue.  VA treatment records from 
2008 to 2009 show the Veteran continued to be treated for 
both service-connected and nonservice-connected disabilities, 
including hyperlipidemia, prostate cancer in remission, 
hypothyroidism, diabetes mellitus, hypertension, congestive 
heart failure, non-ischemic cardiomyopathy status post pace 
maker implant, replaced in February 2008; hyperkalemia, gout, 
GERD and chronic kidney disease.  

VA treatment records from 2008 to 2009 show the Veteran 
continued to be treated for both service-connected and 
nonservice-connected disabilities, including hyperlipidemia, 
prostate cancer in remission, hypothyroidism, diabetes 
mellitus, hypertension, congestive heart failure, non-
ischemic cardiomyopathy status post pace maker implant, 
replaced in February 2008; hyperkalemia, gout, GERD and 
chronic kidney disease.  None of these records are pertinent 
to showing an increased evaluation for the Veteran's 
hypothyroidism, secondary to treatment for hyperthyroidism.  

Because it was unclear to the Board whether the Veteran's 
complaints of fatigue, constipation, and mental sluggishness 
may be attributed either in whole or in part to his 
hypothyroidism or whether the Veteran's cardiovascular 
disease was a manifestation of his hyperthyroidism, the Board 
remanded the case for a VA examination to help answer these 
questions as part of its February 2009 remand..  

A July 2009 VA examiner, who reviewed the Veteran's claims 
file and examined the Veteran, noted that the Veteran was 
treated with radioactive iodine (I131) for hyperthyroidism 
while in service and subsequently developed hypothyroidism.  
Physical examination revealed normal thyroid examination with 
normal thyroid size and blood pressure readings of 97/49, 
84/49, 92/48.  The examiner noted the Veteran's signs of 
anemia, including abnormality on the laboratory study.  The 
Veteran was taking ferrous sulfate (iron) for 
supplementation.  The VA examiner diagnosed the Veteran with 
hypothyroidism; a history of hyperthyroidism effectively 
treated in 1977 with radioactive iodine, which resulted in a 
hypothyroid state.  The examiner noted that the Veteran 
requires daily levothyroxine for the treatment of 
hypothyroidism to maintain a euthyroid state.  Physical 
examination revealed a normal thyroid examination.  

The examiner opined that the Veteran's congestive heart 
failure is not a manifestation of the hyperthyroidism which 
was diagnosed in service.  This hyperthyroidism was 
effectively treated in service and the Veteran has been 
relatively in a euthyroid stated since that time and has been 
receiving T4(levothyroxine) supplementation.  The Veteran 
opined that the Veteran's cardiovascular disease (congestive 
heart failure) was less likely as not caused by or a result 
of the Veteran's service-connected hyperthyroidism.  The 
examiner pointed to the literature reviewed in his report for 
his rationale.  The literature stated that heart failure in 
the absence of underlying cardiac disease or arrhythmia is 
thought to reflect a rate-related cardiomyopathy, which 
disappears when the hyperthyroidism is treated.  The 
literature goes on to state that there is no clear 
histopathologic correlate of this cardiomyopathy, and 
treatment is primarily directed at rate control with beta-
adrenergic blockade.

The July 2009 VA examiner noted that the Veteran reported 
fatigue, constipation and mental sluggishness as a result of 
hypothyroidism.  The examiner stated that upon review of the 
supporting documentation, the Veteran has been euthyroid 
(thyroid condition is controlled).  Symptoms of fatigue, 
constipation and mental sluggishness are commonly seen in a 
true hypothyroid state, but this Veteran is euthyroid 
(normalized).  The examiner opined that the fatigue, 
constipation and mental sluggishness would not be a result of 
a hypothyroid state in this case.  He opined that there were 
other causes for these complaints that may be more likely.  
The examiner stated that the fatigue is more likely caused by 
congestive heart failure, anemia and/or a hypotensive state 
as treatment for congestive heart failure.  He opined that 
the constipation is more likely a side effect of iron 
(ferrous sulfate) supplementation and the mental sluggishness 
might be a result of anemia, hypotensive state as treatment 
for congestive heart failure and/or as part of the normal 
aging process.  

In summary, the competent medical evidence shows the 
Veteran's current health condition is characterized by 
symptoms relating to his service connected hypothyroidism and 
other symptoms which are more appropriately attributed to 
non-service connected conditions.  There is evidence that 
continuous medication is required to treat the Veteran's 
hypothyroidism.  Accordingly, the 10 percent evaluation 
currently assigned is appropriate given the symptoms 
attributable thereto.

The Board has considered a higher evaluation, but found that 
the Veteran does not more nearly approximate the level of 
symptomatology required.  The July 2009 VA examiner opined 
that the Veteran's congestive heart failure is not a 
manifestation of the hyperthyroidism which was diagnosed in 
service, so there is no basis to rate the Veteran pursuant to 
the criteria pertaining to hyperthyroid heart disease.  VA 
treatment records from 2006 and 2007 suggest that the 
Veteran's fatigue may be related to obstructive sleep apnea 
or that his fatigue is due to his cardiovascular disease.  
Other records dated in January 2006 show that the Veteran has 
long been anemic, representing another possible etiology for 
his fatigue.  In addition, while the Veteran has complained 
of fatigue, constipation and mental sluggishness, these 
conditions were found in the July 2009 VA examination to be 
unrelated to his service-connected hypothyroidism.  Rather 
these symptoms were attributed to other possible sources, 
such as nonservice-connected anemia, congestive heart failure 
and the normal aging process.  The Veteran's thyroid specific 
hormone level has been maintained throughout the pendency of 
this claim, to include the time of his July 2009 VA 
examination.  Because this July 2009 VA examination report 
was based on a comprehensive review of the Veteran's history 
and a thorough examination, the Board attributes great weight 
to the examiner's opinions, which are supported by a medical 
literature-based rationale.  

Accordingly, the evidence of record does not provide a 
factual basis from which a rating in excess of 10 percent may 
be assigned, and an increased rating is denied.

Extraschedular rating

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service-
connected hypothyroidism, secondary to treatment for 
hyperthyroid.  Moreover, as discussed above, the schedular 
criteria for higher ratings have not been shown.  

The record reflects that the Veteran has not required 
frequent hospitalizations for his hypothyroidism, secondary 
to treatment for hyperthyroidism since his claim.  There is 
no indication in the record that the functional effects 
attributed to the Veteran's hypothyroidism alone interfere 
with the Veteran's employment.  Although the Board 
acknowledges the difficulties the Veteran has encountered 
because of nonservice-connected disabilities, there is no 
indication in the record that the average industrial 
impairment from his hypothyroidism, secondary to treatment 
for hyperthyroid alone would be in excess of that 
contemplated by the assigned evaluation.  For these reasons, 
a referral for an extraschedular rating is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Entitlement to a compensable rating for leukoplakia of the 
larynx

The Veteran's leukoplakia of the larynx has been rated 
noncompensably disabling under 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6516 (2009).  Diagnostic Code 6516 provides for a 
10 percent rating where there is hoarseness with inflammation 
of the cords or mucus membrane.  The Veteran asserts that his 
condition is manifested by hoarseness, such that a 
compensable rating for that disability is warranted.  

A review of the record reflects that the Veteran complained 
of hoarseness on VA treatment in October 2005, and in 
September 2007 testimony before the Board.  He additionally 
reported experiencing episodes of hoarseness on VA 
examination in October 2005.  He stated at that time that as 
long as he used his voice a great deal, as he did while 
teaching, he did not have a problem with hoarseness.  Since 
retiring, however, he had not used his voice as much and he 
was again having trouble with hoarseness.  Physical 
examination revealed no lesions, sores, or white patches on 
the insides of the cheeks.  No reference is made to the vocal 
cords, or surrounding mucus membranes.  

VA treatment records from 2008 to 2009 show the Veteran 
continued to be treated for both service-connected and 
nonservice-connected disabilities, including hyperlipidemia, 
prostate cancer in remission, hypothyroidism, diabetes 
mellitus, hypertension, congestive heart failure, non-
ischemic cardiomyopathy status post pace maker implant, 
replaced in February 2008; hyperkalemia, gout, GERD and 
chronic kidney disease.  None of these records are pertinent 
to showing an increased evaluation for the Veteran's 
leukoplakia of the larynx.  

A June 2009 VA examiner noted that the claims file was 
reviewed and relayed a history of the Veteran having episodic 
hoarseness.  The examiner noted that the Veteran had 
documented I131 treatment for hyperthyroidism in service and 
that the Veteran claims his voice had not been right since 
them.  Leukoplaka of the true cords was noted at one time 
years ago.  The examiner noted that the Veteran has GERD and 
reflux laryngitis controlled with Prevacid.  The Veteran's 
physical examination was essentially normal.  Flexible 
fiberoptic laryngoscopy revealed the Veteran had mild 
posterior laryngeal mucosal erythema and edema and mild 
bowing of the true vocal cords.  No leukoplakia was present.  
The examiner's diagnosis was episodic hoarseness due to mild 
reflux laryngitis/GERD (controlled) and mild vocal cord 
weakness of aging.  The examiner found no evidence of 
leukoplakia.  

The June 2009 VA examiner commented that a feeling of 
larygngeal "fullness" accompanied by mild transient 
laryngeal erythema sometimes accompanies properly dosed 
therapy for thyroid disease.  This usually subsides within a 
short time after the therapy.  The examiner stated that he 
had never seen this "fullness" persist more than a year but 
the Veteran may have had it during the acute phase of his 
treatment.  The examiner opined that his findings are 
consistent with the diagnoses given.  He indicated he could 
not rule out the possibility of subtle voice quality changes 
due to I131 therapy, as reflux laryngitis and vocal cord 
weakness of aging may be masking their contribution.  
However, the examiner noted that leukoplakia was not an issue 
in the claim as it does not exist in the Veteran.  The 
examiner opined that it was indeterminate whether the I131 
therapy was causing voice quality changes at this time for 
his stated reasons.  

After a careful review of the evidence of record, the Board 
finds that the Veteran does not currently have leukoplakia.  
The Veteran's episodic hoarseness is likely related to mild 
reflux laryngitis/GERD (controlled) and mild vocal cord 
weakness due to aging (neither of which are service-
connected).  As the Veteran's hoarseness has not been 
attributed to any service-connected disability, the Veteran 
does not meet the criteria for a compensable rating under 
Diagnostic Code 6516.  

Here, the rating criteria reasonably describe the Veteran's 
symptoms and provide for additional or more severe symptoms 
than currently shown by the evidence; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Schedule 
does provide for higher ratings for the service-connected 
leukoplakia of the larynx.  Moreover, as discussed above, the 
schedular criteria for higher ratings have not been shown.  

The record reflects that the Veteran has not required 
frequent hospitalizations for his leukoplakia of the larynx 
since his claim.  There is also no indication that the 
leukoplakia of the larynx disability interferes with his 
employment, particularly as the Veteran does not currently 
have leukoplakia and his hoarseness has been attributed to 
nonservice-connected causes.  Although the Board acknowledges 
the difficulties the Veteran has encountered because of his 
hoarseness, this has been attributed to other factors, so 
there is no indication in the record that the average 
industrial impairment from the Veteran's leukoplakia would be 
in excess of that contemplated by the assigned evaluation.  
For these reasons, a referral for an extraschedular rating is 
not warranted.

Therefore, a compensable rating for the service-connected 
leukoplakia of the larynx is not warranted and so is denied.  

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for an increased rating for his 
disabilities by a letter in September 2005.  In a March 2009 
letter, the Veteran was sent an updated duty-to assist letter 
that provided the specific notice required by Dingess, supra.  
This was followed by a subsequent readjudication in January 
2010. 

The Board finds that despite any deficiency in providing 
notice the Veteran is not prejudiced in this matter.  He was 
given the diagnostic codes and rating criteria for 
disabilities in the rating decision, statement of the case 
and supplemental statement of the case.  This notification 
shows that that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  
Further, the Veteran has been represented by a Veteran's 
Service Organization during this appeal process and has had a 
meaningful opportunity to assist in development of his claim.  
Thus, the Veteran was accordingly made well aware of the 
requirements for increased evaluations pursuant to the 
applicable diagnostic criteria.  The Veteran described some 
functional impacts on his activities in his October 2005 and 
June 2009 VA examinations.  Consequently, it is also 
demonstrated that he had actual knowledge of the specific 
rating criteria for the disabilities, and why higher ratings 
had not been assigned, as well as an opportunity to present 
evidence and argument to support a higher rating.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  Private treatment records are located in 
the claims file.  The Veteran was given VA medical 
examinations in connection with the claim.  The Veteran 
testified before the undersigned.  Statements from the 
Veteran and his representatives are associated with the 
claims file.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

The Board is also satisfied that the development requested by 
the Board's February 2009 remand has been satisfactorily 
completed and substantially complied with.  This includes 
development to obtain updated VA treatment records, providing 
updated notice and giving the Veteran VA medical 
examinations, as well as affording subsequent RO (AMC) 
readjudication of the claim following the development effort.  
Only substantial, and not strict, compliance with the terms 
of a Board remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries 
v. Peake, 22 Vet. App. 97 (2008).

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating for hypothyroidism, secondary to 
treatment for hyperthyroidism, currently rated as 10 percent 
disabling, is denied.  

A compensable rating for leukoplakia of the larynx is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


